Case 20-11605-KHK                 Doc 27    Filed 09/30/20 Entered 09/30/20 16:40:44                     Desc Main
                                           Document      Page 1 of 1



                                  UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF VIRGINIA

                                     _______________________
                                            Alexandria       Division


In re      Arlene Hamdan
                                                                                           20-11605
                                                                                  Case No. ________________

                      Debtor(s)                                                           7
                                                                                  Chapter ______


TO: Tirhas M. Melton, 1219 Towlston Road, Great Falls, VA 22066
          Davis and Jones LLC, 314 Main Street, Suite 300, Fort Worth, TX 76102


                                            NOTICE TO
                                    CREDITOR(S) (RE AMENDMENT)

         NOTICE IS HEREBY GIVEN that an amendment to the above-captioned debtor’s schedules and/or list of
creditors has been filed

                                              ✘ adding you as a creditor,
                                             ___
                                             ___ deleting you as a creditor,
                                             ___ correcting your address

 A copy of the amendment is forwarded to you together with this notice.

           [If amendment is adding creditor(s)] NOTICE IS FURTHER GIVEN that also forwarded to you together
with this notice is a copy of the notice of the meeting of creditors called by the United States Trustee pursuant to
Federal Rule of Bankruptcy Procedure 2003, giving the particulars of the case and stating the last date for the filing
of claims (if any was given), for filing complaints objecting to the discharge and complaints to determine the
dischargeability of certain debts; a copy of the discharge of the debtor, if one has been entered, a subsequent notice
to file claims, if one has been issued, and any other filed document affecting the rights of the added creditor(s).
                                                                   Arlene Hamdan
      9/30/2020
Date: ___________________
                                                               By /s/Robert S. Brandt
                                                               Attorney for Debtor [or Pro Se Debtor]
                                                               State Bar No.: 46196
                                                               Address: 600 Cameron Street #306
                                                                          Alexandria, VA 22314
                                                               Telephone No.: 703.342.7330


                                                CERTIFICATION

                                  September 30, 2020
        I certify that on _________________________________,         I served a copy of the foregoing notice on the
United States Trustee, any appointed trustee, and any and all entities affected by the amendment pursuant to Local
Bankruptcy Rule 1009-1(A).
                                                                /s/Robert S. Brandt
                                                               Attorney for Debtor [or Pro Se Debtor]
[ ntctoadd ver. R. 05/07]
